Exhibit 10.16 Execution Version SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”) is dated as of November 29, 2012, by and among NEW YOUNG BROADCASTING HOLDING CO., INC., a Delaware corporation (“ Holdings ”), YOUNG BROADCASTING, LLC, a Delaware limited liability company (the “ Borrower ”), the Subsidiary Guarantors, the Lenders party hereto (the “ Consenting Lenders ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity, the “ Administrative Agent ”). Statement of Purpose Holdings, the Borrower, the Lenders and the Administrative Agent are parties to that certain Credit Agreement, dated as of December 13, 2011 (as amended by that certain First Amendment to Credit Agreement and First Amendment to Collateral Agreement, dated as of July 26, 2012, and as further amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), pursuant to which the Lenders have extended certain credit facilities to the Borrower. Holdings, the Borrower and the Subsidiary Guarantors have requested that the Administrative Agent and the Consenting Lenders agree to amend the Credit Agreement as more specifically set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.
